IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,659-01


               EX PARTE CHRISTOPHER MARQUETTE REESE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. A-17-1586-CR-W1 IN THE 70TH DISTRICT COURT
                              FROM ECTOR COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of possession of a controlled substance and sentenced to 20 months’

imprisonment in state jail. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that he was denied his right to an appeal because

counsel failed to timely file a notice of appeal. Applicant has alleged facts that, if true, might entitle

him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700

(Tex. Crim. App. 2003). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court
                                                                                                        2

shall order trial counsel1 to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make specific findings addressing how counsel advised Applicant with

regard to his appellate remedies and whether Applicant wanted to appeal. The trial court shall make

findings of fact and conclusions of law as to whether Applicant was denied his right to an appeal

because trial counsel failed to timely file a notice of appeal. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 26, 2020
Do not publish



        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.